DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to the Applicant’s amendment filed on January 7, 2019. Claims 1-20 have been amended. Claim 21 has been canceled. Claims 1-20 are pending for consideration.

Election/Restrictions
Applicant’s election without traverse of Species VI, Figures 15-21 in the reply filed on October 14, 2021 is acknowledged.
Claims 12, 13, and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species I-V, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 14, 2021.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “mounting aid” in claim 8 is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a nonce term “aid” that is coupled with functional language “mounting” without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
In light of the specification, page 19, the corresponding structure of the limitation is disclosed as “a detent projection run-on bevel”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 and 14-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites the limitation “the adapter removably inserted into the housing, … the adapter arranged in the jet former receptacle”. However, the limitation was described in the opposite as in the elected species V with Figs. 15-21, which shows the housing (2) is inserted into the adapter (4) 
Claims 2-11 and 14-18 are also rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph because of its dependency on claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 3 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitation “the adapter engages around the housing” recited in claim 3 fails to further limit the subject matter since the engagement between the adapter and the housing has been recited claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Grether (US 2011/0266369 A1) in view of Yip (US 6,823,536 B2).
With regard to claim 1, Grether discloses a sanitary outlet device (1), comprising: a housing (7), which forms a jet former receptacle (4 and see 112a rejection above); an adapter (5) inserted into the housing, the adapter (5) defines a flow path (Fig.), the adapter (5) is arranged in the jet former receptacle (Fig.  and see 112a rejection above) so as to be between a fixing position (Fig.), in which the adapter (5) is locked with the housing (7) and forms a flow resistance (31) in the flow path (Fig.), and a releasing position, in which the adapter (5) is removable from the jet former receptacle (7); the adapter (5), in the fixing position, is locked with the housing (7) on an outer side (33) of the housing (7), a detent connection (16) between the housing (7) and the adapter (5), the detent connection including a detent element (circular bead 33) on one of the housing (7) or the adapter (5), and a counterpart detent element (32) on the other of the housing (7) or the adapter (5).
However, Grether does not disclose that the adapter removably inserted into the housing, and the adapter is released by a rotation of the adapter into the releasing position; the housing has a noncircular contour on the outer side thereof at least in one portion, the detent 
Yip teaches an outlet device comprising an adapter (109) removably inserted into the housing (201), and the adapter (109) is released by a rotation of the adapter (109) into the releasing position (Col. 4 lines 1-5); the housing (201) has a noncircular contour (projections 318 obstructs circular contour) on the outer side (Fig. 3A) thereof at least in one portion (Fig. 3A), a detent connection (318/320/322) being configured such that a rotation of the adapter (109) relative to the housing (201) forces a detent element (318) out of engagement, or releases said detent element (318) from engagement, with a counterpart detent element (320, Col. 4 lines 1-5).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Grether, by replacing the detent connection (16) of Grether with the releasably detent connection (318/320/322) as taught by Yip, for the benefit of providing a rapid assembly; at the same time, lower assembly forces are also sufficient for the locking connection provided between the adapter and the housing.
With regard to claim 2, the device of Grether as modified by Yip discloses the invention as disclosed in the rejection above. Grether further discloses the adapter (5) is insertable into the jet former receptacle (4) in an insertion direction oriented counter to a flow direction of the flow path (Fig.), and is movable out of the jet former receptacle (4) by a flow in the flow path (Fig.).
With regard to claim 3, the device of Grether as modified by Yip discloses the invention as disclosed in the rejection above. Grether further discloses the adapter (5) engages around the housing (7).
With regard to claim 4, the device of Grether as modified by Yip discloses the invention as disclosed in the rejection above. Grether further discloses the adapter (5) is arranged in the 
With regard to claim 5, the device of Grether as modified by Yip discloses the invention as disclosed in the rejection above. Yip further discloses the non-circular contour (Fig. 3A) has at least one of a flattening (318) delimited on a circumferential portion (Fig. 3A) or has a contour run-on bevel (318) running in a circumferential direction (Fig. 3A).
With regard to claim 6, the device of Grether as modified by Yip discloses the invention as disclosed in the rejection above. Yip further discloses the adapter (109) has a noncircular form on an outer side to define at least one protruding handling projection (Fig.3A).
With regard to claim 7, the device of Grether as modified by Yip discloses the invention as disclosed in the rejection above. Yip further discloses the detent element (318) is a detent projection (Fig. 3A) and the counterpart detent element (320) is a detent receptacle and the counterpart detent element (320) is formed as a groove (Fig. 3A).
With regard to claim 8, the device of Grether as modified by Yip discloses the invention as disclosed in the rejection above. Grether further discloses the detent element (32) is formed on an inner surface of the adapter (5), said inner surface has an uninterrupted encircling design, the inner surface (Fig.) defines at least one of an inner diameter or an inner circumference which is adapted to at least one of an outer diameter or an outer circumference of the housing (7), and a mounting aid (322 Yip) is formed in front of the counterpart detent element (320 Yip) in the insertion direction (Fig. 3A Yip).
With regard to claim 9, the device of Grether as modified by Yip discloses the invention as disclosed in the rejection above. Yip further discloses the detent projection (318) has a detent projection run-on bevel (Fig. 3A) which is oriented in the insertion direction and adjoins the inner surface (Fig. 3A).

It is noted by the Examiner that it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ167. A person skilled in the art that the modification is obvious since a mere reversal of the essential working does not produce a new and unexpected result.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, by forming he counterpart detent element on the outer side of the housing and has a counterpart detent element run-on bevel, since a mere reversal of the essential working does not produce a new and unexpected result (MPEP 2144.04 VI A Reversal of Parts).
With regard to claim 11, the device of Grether as modified by Yip discloses the invention as disclosed in the rejection above. Grether further discloses the jet former receptacle (4) is formed so as to widen in a flow direction (receptacle 4 has a larger diameter at downstream).
With regard to claim 14, the device of Grether as modified by Yip discloses the invention as disclosed in the rejection above. Grether further discloses the adapter (5) is at least one of: manufactured from plastic, has a jet former (9), has a flow regulator (26), or is designed as an aerated adapter (Fig.).
With regard to claim 15, the device of Grether as modified by Yip discloses the invention as disclosed in the rejection above. Yip further discloses the detent element (318) has at least two detent projections (318) which engage on the housing (201), and the counterpart detent element (320) has at least two detent recesses.
With regard to claim 16, the device of Grether as modified by Yip discloses the invention as disclosed in the rejection above. Yip further teaches at least one of the inner surface or the 
However, Yip does not disclose the detent element (318) is formed on an inner surface of the adapter.
It is noted by the Examiner that it has been held that a mere reversal of the essential working parts of a device involves only routine skill in the art. In re Einstein, 8 USPQ167. A person skilled in the art that the modification is obvious since a mere reversal of the essential working does not produce a new and unexpected result.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, by forming the detent element on an inner surface of the adapter and the counter detent recesses on the outer surface of the housing, since a mere reversal of the essential working does not produce a new and unexpected result (MPEP 2144.04 VI A Reversal of Parts).
With regard to claim 17, the device of Grether as modified by Yip discloses the invention as disclosed in the rejection above. Grether further discloses the housing (7) has, at an inflow-side end of the flow path (Fig.), a fitting receptacle with a thread (13), which is adapted to be screwed together with a counterpart thread of a fitting outlet (10).
With regard to claim 18, the device of Grether as modified by Yip discloses the invention as disclosed in the rejection above. Grether further discloses a jet-altering inner part (18/19) is detachably inserted as an insert cartridge (6) in the adapter (5).








Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL ZHOU whose telephone number is (571)270-1163. The examiner can normally be reached Mon-Fri 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR HALL can be reached on 5712701814. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QINGZHANG ZHOU/            Primary Examiner, Art Unit 3752